Case 17-31432-sgj11 Doc 1553 Filed 05/15/19           Entered 05/15/19 14:03:34        Page 1 of 2



 William T. Reid, IV (TX Bar No. 00788817)         Bradford J. Sandler (admitted pro hac vice)
 Eric D. Madden (TX Bar No. 24013079)              Shirley S. Cho (admitted pro hac vice)
 REID COLLINS & TSAI LLP                           Steven W. Golden (TX Bar No. 5374152)
 1601 Elm St., 42nd Floor                          PACHULSKI STANG ZIEHL & JONES LLP
 Dallas, Texas 75201                               919 North Market Street, 17th Floor
 Telephone: (214) 420-8900                         P.O. Box 8705
 Facsimile: (214) 420-8909                         Wilmington, DE 19801
 wreid@rctlegal.com                                Telephone: (302) 652-4100
 emadden@rctlegal.com                              Facsimile: (302) 652-4400
                                                   bsandler@pszjlaw.com
                                                   scho@pszjlaw.com
 Counsel for the Adeptus Litigation Trust          sgolden@pszjlaw.com

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                               §
 In re:                                        §   Chapter 11
                                               §
 ADPT DFW Holdings LLC, et al.,                §   Case No. 17-31432
                                               §
                                 Debtors.      §   Jointly Administered under
                                               §   Case No. 17-31432

             NOTICE OF HEARING REGARDING THE FOURTH MOTION OF
             THE ADEPTUS LITIGATION TRUST FOR AN ORDER FURTHER
                EXTENDING THE DEADLINE TO OBJECT TO CLAIMS

          PLEASE TAKE NOTICE that, a hearing will be held on June 13, 2019 at 2:30 p.m.

(Prevailing Central Time) on the Fourth Motion of the Adeptus Litigation Trust for an Order

Further Extending the Deadline to Object to Claims [Docket No. 1552] (the “Motion”). Any

response or opposition to the Motion shall be in writing and filed with the clerk of the United

States Bankruptcy Court at 1100 Commerce Street, Room 1254, Dallas, Texas 75242-1496

before the close of business on June 5, 2019, which is at least 21 days from the date of service

hereof. A copy of any response or opposition shall be served upon the undersigned counsel.

          PLEASE TAKE FURTHER NOTICE that, if no written response or opposition is

timely filed, the relief requested by the Trust shall be deemed to be unopposed, and the court

may enter an order granting the relief sought in the Motion.


DOCS_LA:321566.2 13046/001
Case 17-31432-sgj11 Doc 1553 Filed 05/15/19          Entered 05/15/19 14:03:34        Page 2 of 2



        PLEASE TAKE FURTHER NOTICE that, pursuant to the Order Regarding

Telephonic Appearances [Docket No. 62], prior court approval is not required for telephonic

appearances by non-attorney parties who desire to participate in “listen-in only” mode. If

counsel is presenting evidence, questioning witnesses, or intending to make extensive legal

argument, then counsel must obtain prior approval for a telephonic appearance by email request

to sgj_settings@txnb.uscourts.gov at least 24 hours prior to the hearing. Counsel and non-

attorney parties must set up each telephonic appearance with CourtCall the day before the

hearing, if not sooner. The contact number for CourtCall is (866) 582-6878.

Dated: May 15, 2019                  PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ Steven W. Golden
                                     Bradford J. Sandler (admitted pro hac vice)
                                     Shirley S. Cho (admitted pro hac vice)
                                     Steven W. Golden (TX Bar No. 24099681)
                                     Pachulski Stang Ziehl & Jones LLP
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19801
                                     Telephone: (302) 652-4100 / Facsimile: (302) 652-4400
                                     bsandler@pszjlaw.com
                                     scho@pszjlaw.com
                                     sgolden@pszjlaw.com

                                     -and-

                                     REID COLLINS & TSAI LLP
                                     William T. Reid, IV (TX Bar No. 00788817)
                                     Eric D. Madden (TX Bar No. 24013079)
                                     1601 Elm St., 42nd Floor
                                     Dallas, Texas 75201
                                     Telephone: (214) 420-8900 / Facsimile: (214) 420-8909
                                     wreid@rctlegal.com / emadden@rctlegal.com

                                     Counsel for the Adeptus Litigation Trust




                                                2
DOCS_LA:321566.2 13046/001
